—Appeal from a decision of the Workers’ Compensation Board, filed April 17, 1990, which, inter alia, ruled that claimant’s application was untimely.
By application filed August 31, 1988, claimant sought review of two decisions of a Workers’ Compensation Law Judge finding that he was not entitled to compensation benefits from February 7, 1983 through September 23, 1985. Inasmuch as this application was made more than 30 days after notice of the two decisions, which were filed August 5, 1985 and October 1, 1985, the Workers’ Compensation Board correctly held that claimant’s application was untimely (see, Workers’ Compensation Law § 23; 12 NYCRR 300.13 [a]; see also, Matter of Eberle v New York State Dept. of Mental Hygiene, 60 AD2d 722). Nor was it arbitrary and capricious for the Board to decline to entertain the application (see, Matter of Eberle v New York State Dept. of Mental Hygiene, supra).
Mahoney, P. J., Casey, Weiss, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.